Citation Nr: 1205133	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-00 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma with benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to November 1993.  
He served in Southwest Asia from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In a January 2009 VA form 21-4138, Statement in Support of Claim, the Veteran requested a hearing before a Decision Review Officer (DRO) at the local RO.  He has not yet been afforded the requested DRO hearing and there is no indication in the record that the Veteran has withdrawn his request.  Accordingly, on remand, he should be scheduled for a DRO hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested hearing with a DRO at the earliest opportunity in connection with the claim pending on appeal.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


